DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed February 2, 2021 have been received and entered into the case.  Claims 3, 11 and 16 are canceled; claims 1 – 2, 4 – 9, 12 – 14 and 17 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 – 9, 12 – 14 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more. The claims recite a variety of compositions (Step 1) comprising specific, deposited strains of bacteria (a product of nature), in combination with carriers.  The bacteria are disclosed to be isolated from the environment such as water, animal feed, silages, poultry litter and soil (specification, p.12), and are therefore considered to be products of nature, or natural products (Step 2A Prong 1).  
This judicial exception is not integrated into a practical application because the bacteria have not been physically altered or transformed such that they are markedly different from their natural counterparts.  While the compositions require a particular concentration, this recitation 

Response to Arguments
Applicant argues that the claimed product is not natural because the concentration of bacteria cannot be found in nature and that the amount of bacteria together results in an unnatural activity, of inhibiting a pathogen selected from E. coli and Clostridium in an animal.  Applicant argues that a characteristic is sufficient to show a markedly difference, and that the structural difference is the number of bacteria in a single composition in combination with a carrier results in the characteristic of inhibiting E. coli and/or Clostridium in an animal.  Applicant further argues that not all strains show the activity/characteristic and that one would not expect all Bacillus to show the activity, thereby showing that the claimed composition is not the same as one found in nature.  
However, these arguments fail to persuade.  The claimed bacterial strains are disclosed to be isolated from the environment such as poultry litter, feces, soil and feed (products of nature) wherein they each tested positive for ability to inhibit Clostridium perfringens, and were identified as the “top 5 performers” (example 1).  Example 3 shows the strains exhibit inhibitory activity against E.coli.  As such, the bacteria found in nature (the appropriate counterpart to compare) have the same characteristic of inhibiting E.coli and Clostridium as compared to those of the claimed composition.  Moreover, it is maintained that the claimed composition is not markedly different as argued by applicant since both the product of nature and the claimed bacterial composition have the same activity, same function, same structure and characteristics of inhibiting a least one of E.coli or Clostridium.  Please note that the courts have identified qualities of bacteria such as their ability to create a state of inhibition or non-inhibition in other bacteria, Funk Bros., 333 U.S. at 130, 76 USPQ at 281 as concepts and products as examples of laws of nature or natural phenomena (MPEP 2106.01(b)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 2, 4 – 9, 12 – 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rehberger et al. (US 2009/0280090).
Rehberger teaches microbial compositions comprising at least one isolated Bacillus subtilis strain in amounts of 10^5 - 10^11 (0031, p.3), wherein the strains inhibit the pathogen Clostridium in pigs (abstract, 0009-0010, 0019).  The bacteria are freeze dried, combined with carriers such as whey, maltodextrin, sucrose, dextrose, limestone, rice hulls and sodium silica aluminate, and are in the form of powdered solid, liquid, or gel (0034-0035).  The compositions are incorporated into animal feeds and/or direct fed microbial compositions (abstract, p.2-3).  Rehberger teaches specific deposited strains.
Rehberger does not teach the compositions wherein the B. subtilis have the claimed strain or deposit identification.  However, the reference clearly shows the same genus and species of 
Absent evidence of any unexpected result, benefit or advantage, the claims are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1 – 2, 4 – 9, 12 – 14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13 – 14 and 23; 1 – 13 and 20; 1 - 11 of copending Application No.s 15/601 656; 15/605 484; 15/950 750, respectively (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because they are all obvious variations over each other in that they require the same bacteria in compositions having the same carriers, in various forms.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues that the prior art does not identify the claimed deposited strains, that the prior art does not suggest that other strains would inhibit E. coli and/or Clostridium, that there is no motivation to suspect other strains would have the activity and that there is no reasonable expectation of success for arriving at the claimed invention.  Applicant requests that the obvious double patenting be held in abeyance until subject matter is indicated allowable.
However, these arguments fail to persuade because the prior art teaches the claimed genus and species of bacteria, wherein they are isolated from the same “environmental” source as applicant (see example 1, 0025 of Rehberger and example 1, p.12 of the instant specification).  The bacteria exhibit the same inhibition activity against Clostridium both in vitro and when administered to animals (examples of both the prior art and the instant specification).  Moreover, the strains exhibit a close relationship as evidenced by their belonging to the same species and their essential characteristic.  Thus, while the prior art does not teach the claimed strain or deposit number, it is maintained that in view of the prior art it would have been well within the 
 Absent evidence to the contrary, it is maintained that the claimed invention is prima facie obvious.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699